ACCEPTED
                                                                                        5-18-00336-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                      DALLAS, TEXAS
                                                                                      6/7/2018 4:36 PM
                                                                                            LISA MATZ
                                    No. 05-18-00336-CV                                          CLERK



                        In the Court of Appeals for the
                    Fifth Judicial District at Dallas, 5th
                                                       Texas FILED IN
                                                           COURT OF APPEALS
                                                         DALLAS, TEXAS
                                                     06/07/2018 4:36:57 PM
                                                            LISA MATZ
        NET WORTH REALTY, USA, LLC AND DALLAS METRO HOLDING,Clerk
                                                               LLC
                                          Appellants,
                                                v.
                                      IRMGARD DENNEY
                                         Appellee.

                                 On Appeal from
                         st
               The 191 Judicial District Court of Dallas County, Texas
                             Cause No. DC-15-04329

       APPELLANTS’ UNOPPOSED 2 n d MOTION TO EXTEND
            TO TIME TO FILE APPELLANT’S BRIEF



                                                 Jesse D. Hoffman
                                                 State Bar No. 24058801
                                                 jhoffman@mccathernlaw.com
                                                 Sounia Senemar
                                                 State Bar No. 24103925
                                                 ssenemar@mccathernlaw.com

                                                 MCCATHERN, PLLC
                                                 3710 Rawlings, Suite 1600
                                                 Dallas, TX 75219
                                                 Phone: (214) 741-2662
                                                 Fax: (214) 741-4717

                                                 Counsel for Appellants




APPELLANTS’ UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF
            APPELLANTS’ UNOPPOSED 2 n d MOTION
        TO EXTEND TIME TO FILE APPELLANT’S BRIEF


      COME NOW, Appellants Net Worth Realty USA, LLC and Dallas Metro

Holdings, LLC, and file this 2nd Motion to Extend Time to File Appellants’ Brief,

and in support would show the Court as follows:

                              I. BACKGROUND
      This is an appeal from an order denying Appellants’ Motion for Attorney’s

Fees and Motion for Leave to File First Amended Counterclaim. Appellants

discovered while drafting their brief that many relevant pleadings from the trial

court were not included in the Clerk’s Record. Appellants requested a supplement

to include the missing filings, and promptly sent payment via fedex to the Clerk,

however the payment is taking longer to arrive than expected, and the Clerk will

not release the supplemental record until paid. Appellants cannot plug in the

record citations to their otherwise completed Appellant’s Brief until the

Supplemental Clerk’s Record is released. Therefore, Appellant request a 2 week

extension of time to file their brief, though they intend to file as soon as the

Supplemental Record is available, hopefully sooner than 2 weeks from now.

                                  II. MOTION
      Appellants request an extension of time to June 21, 2018, to file their

opening brief. Under Appellate Rule 38.6(d), this Court may extend the time for
filing a brief on a motion complying with Appellate Rule 10.5(b).1 In turn,

Appellate Rule 10.5(b) requires that a motion to extend time to file a brief state:

(A) the deadline for filing the item in question; (B) the length of the extension

sought; (C) the facts relied on to reasonably explain the need for an extension; and

(D) the number of previous extensions granted regarding the item in question.2

Pursuant to Rule 10.5(b), Appellants state as follows:

          A. Deadline for Filing. Appellant’s current deadline is June 7, 2018.

          B. Length of the Extension Sought. The length of the extension is 14 days.

          C. Need for Extension. Appellants’ counsel needs time to insert record
             citation once the Supplemental Clerk’s Record becomes available.

          D. Prior Extensions. Appellants have sought one previous extension.

                            III.    CONCLUSION & PRAYER
          WHEREFORE, Appellants respectfully request that this Court grant this

Motion and extend Appellants’ deadline to file its opening brief by 14 days from

June 7, 2018 to June 21, 2018.

                                             Respectfully Submitted,

                                             /s/ Jesse D. Hoffman
                                             Jesse D. Hoffman
                                             State Bar No. 24058801
                                             jhoffman@mccathernlaw.com
                                             Sounia Senemar
                                             State Bar No. 24103925
                                             ssenemar@mccathernlaw.com

1
    TEX. R. APP. P. 38.6(d).
2
    TEX. R. APP. P. 10.5(b)(1).


APPELLANTS’ UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF
                                      MCCATHERN, PLLC
                                      3710 Rawlings, Suite 1600
                                      Dallas, TX 75219
                                      Phone: (214) 741-2662
                                      Fax: (214) 741-4717

                                      Counsel for Appellants


                               DECLARATION
Pursuant to Section 132.001 of the Texas Civil Practices and Remedies Code and
Section 322.007 of the Texas Business and Commerce Code, Declarant states as
follows:

      My name is Jesse D. Hoffman, my date of birth is May 28, 1981, and
      my office address is 3710 Rawlins St., Suite 1600, Dallas, TX 75219. I
      declare under penalty of perjury that the facts set forth in the
      foregoing are true and correct.


Executed in Dallas County, State of Texas, on the 7th day of June, 2018.

                                      /s/ Jesse D. Hoffman
                                      Jesse D. Hoffman

                   CERTIFICATE OF CONFERENCE
       Pursuant to Texas Rule of Appellate Procedure 10.1(a)(5), I hereby certify
that on June 7, 2018, I conferred with counsel for Appellee regarding this Motion,
and said counsel stated that Appellee is not opposed to the relief sought herein.

                                      /s/ Jesse D. Hoffman
                                      Jesse D. Hoffman

                       CERTIFICATE OF SERVICE
      I certify that a true copy of this Motion to Extend Time to File Appellants’
Brief was served on the following counsel in the manner indicated on June 7, 2018.
       Via Electronic Service

       Kevin J. Keith
       Hiersche Hayward Drakeley Urbach
       15303 Dallas Parkway, Suite 700
       Addison, TX 75001
       972-701-7000 – Phone
       972-701-8765 - Fax
       kkeith@hhdulaw.com

       Via Electronic Service

       Evan Lane (Van) Shaw and David J. Welch
       Law Offices of Van Shaw
       2723 Fairmount
       Dallas, Texas 75201
       214.754.7110
       214.754.7115 fax
       van@shawlaw.net
       david@shawlaw.net
       Counsel for Appellee

                                             /s/ Jesse D. Hoffman
                                             Jesse D. Hoffman




APPELLANTS’ UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF